internal_revenue_service p o box cincinnati oh release number release date date march department of the treasury employer_identification_number contact person - id number contact telephone number legend uil u scholarship program v number of scholarships w local newspaper x county y state z dollars dollar_figure dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called u you will provide v scholarships per year to be used for tuition and fees at an educational_institution which has a regular faculty curriculum student body and facility you expect to award z dollars annually based on availability of funds for scholarship grants and the financial cost of attending an educational_institution letter catalog number 58263t scholarships will be publicized by counselors and teachers in local school districts you will also publicize the scholarships through local print and online media such as w you will retain complete written records of these scholarships including information obtained to evaluate the qualification of a potential recipient the identification of recipients the completed application the recipient submitted the amount of each scholarship the dates of each scholarship payment evaluation reports from the recipients eligible recipients must be high school students attending a public or private school in the x area of y and complete an application the scholarship application requests the following information school currently attending and gpa fafsa list of awards honors received list of community service activities list of work experiences family data references essays scholarships will be awarded based on the following criteria e e the applicant being resilient in overcoming adversity or obstacles the applicant being resilient in persistence and perseverance the applicant having a deep sense of purpose the applicant having an internal need desire and commitment to help others the applicant willingness to engage passions and take action by getting involved with school or community groups or activities the applicant values guide decisions and behaviors towards collective and social good the applicant is compassionate and kind the applicant seeks new challenges takes appropriate risks and pushes his her comfort zone the applicant applies him herself the applicant is driven and motivated to achieve personal goals the applicant actively seeks resources to further his her goals the applicant is a creative problem-solver the applicant does not allow circumstances to define him her letter catalog number 58263t e e the applicant is committed to learning as demonstrated by a willingness to take challenging courses excel in one or more subject areas overall academic achievement or improvement in gpa over time the applicant is inquisitive the scholarship funds will be paid directly to the school or student the recipient must provide written progress at least once a semester in the event you determine any misuse of funds you will take all reasonable and appropriate steps to recover any misused funds and delinquent reports you may create an advisory committee made up of local community leaders with educational expertise to assist in reviewing the scholarship applications this committee will present finalists to your board_of directors who will make the final_decision you will not award any grants to any substantial contributors officers or directors or to members of the family of such person or any other disqualified_individual member of the selection committee will disclose any personal knowledge of and relationship with any applicant under consideration and refrain from participation in the each - award process in a circumstance where he she would derive directly or indirectly a private benefit basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request e this determination applies only to you it may not be cited as a precedent letter catalog number 58263t e e e e you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power of - attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely steven a martin director exempt_organizations rulings and agreements letter catalog number 58263t
